19-23649-rdd          Doc 3776        Filed 09/15/21 Entered 09/15/21 18:47:05       Main Document
                                                  Pg 1 of 4



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------   x
                                                               :
    In re                                                      :   Chapter 11
                                                               :
    PURDUE PHARMA L.P., et al.,                                :   Case No. 19-23649 (RDD)
                                                               :
                                                 Debtors. 1    :   Jointly Administered
                                                               :
    --------------------------------------------------------   x


    UNITED STATES TRUSTEE’S NOTICE OF APPEAL OF CONFIRMATION ORDER
              AND ORDER APPROVING DISCLOSURE STATEMENT

            William K. Harrington, the United States Trustee for Region 2, appeals from (a) the

September 1, 2021 oral ruling 2 of the United States Bankruptcy Court for the Southern District

of New York (“Bankruptcy Court”) stating that it was confirming the Twelfth Amended Joint

Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors and

approving materials in the Plan Supplement and related documents, including the Shareholder

Settlement Agreement, and any written order reflecting that ruling (“Confirmation Order”)

(transcript attached as Exhibit A) and (b) interlocutory orders of the Bankruptcy Court that

merge into the Confirmation Order, including the Order Approving (I) Disclosure Statement for


1
   The Debtors in these cases, along with the last four digits of each Debtor’s registration
number in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma
Inc. (7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
2
 Despite the Bankruptcy Court’s statement that it expected to enter the confirmation order the
next day, i.e., September 2, 2021, see Exhibit A, at 153:14–16, as of this filing, no written
confirmation order has been entered on the docket.
19-23649-rdd    Doc 3776      Filed 09/15/21 Entered 09/15/21 18:47:05          Main Document
                                          Pg 2 of 4



Fifth Amended Chapter 11 Plan, (II) Solicitation and Voting Procedures, (III) Forms of Ballots,

Notices and Notice Procedures in Connection Therewith, and (IV) Certain Dates with Respect

Thereto, ECF Doc. No. 2988, entered on June 3, 2021 (attached as Exhibit B).

       The names of the other parties to the orders appealed from and the names, addresses, and

telephone numbers of their respective attorneys are:


 PARTY                                              REPRESENTED BY:

 Appellees
 Purdue Pharma L.P.                                 Marshall S. Huebner
 Purdue Pharma Inc.                                 Christopher Robertson
 Purdue Transdermal Technologies L.P.               Benjamin S. Kaminetzky
 Purdue Pharma Manufacturing L.P.                   Timothy Graulich
 Purdue Pharmaceuticals L.P.                        Eli Vonnegut
 Imbrium Therapeutics L.P.                          Davis Polk & Wardwell LLP
 Adlon Therapeutics L.P.                            450 Lexington Avenue
 Greenfield BioVentures L.P.                        New York, NY 10017
 Seven Seas Hill Corp.                              Tel.: (212) 450-4000
 Ophir Green Corp.
 Purdue Pharma of Puerto Rico
 Avrio Health L.P.
 Purdue Pharmaceutical Products L.P.
 Purdue Neuroscience Company
 Nayatt Cove Lifescience Inc.
 Button Land L.P.
 Rhodes Associates L.P.
 Paul Land Inc.
 Quidnick Land L.P.
 Rhodes Pharmaceuticals L.P.
 Rhodes Technologies
 UDF LP
 SVC Pharma LP
 SVC Pharma Inc.

 Raymond Sackler Family/Side B of the Sackler       Gerard Uzzi
 Family                                             Alexander B. Lees
                                                    Milbank LLP
                                                    55 Hudson Yards
                                                    New York, NY 10001
                                                    Tel.: (212) 530-5000
                                                            -and-
                                                2
19-23649-rdd   Doc 3776     Filed 09/15/21 Entered 09/15/21 18:47:05        Main Document
                                        Pg 3 of 4



                                                 Gregory P. Joseph
                                                 Mara Leventhal
                                                 Joseph Hage Aaronson LLC
                                                 485 Lexington Avenue, 30th Floor
                                                 New York, NY 10017
                                                 Tel.: (212) 407-1200

 Mortimer Sackler Family/Side A of the Sackler   Jasmine Ball
 Family                                          Maura Kathleen Monaghan
                                                 Jeffrey J. Rosen
                                                 Debevoise & Plimpton LLP
                                                 919 Third Avenue
                                                 New York, NY 10022
                                                 Tel.: (212) 909-6000


 Additional Appellants
                                                 Matthew J. Gold
 State of Washington
                                                 Robert M. Tuchman
                                                 Kleinberg, Kaplan, Wolff & Cohen, P.C.
                                                 500 Fifth Avenue
                                                 New York, NY 10110
                                                 Tel.: (212) 986-6000
                                                         -and-
                                                 Robert W. Ferguson
                                                 Attorney General
                                                 Tad Robinson O’Neill
                                                 Assistant Attorney General
                                                 800 Fifth Avenue, Suite 2000
                                                 Seattle, WA 98104
                                                 Tel.: (206) 254-0570

                                                 Matthew J. Gold
 The District of Columbia                        Robert M. Tuchman
                                                 Kleinberg, Kaplan, Wolff & Cohen, P.C.
                                                 500 Fifth Avenue
                                                 New York, NY 10110
                                                 Tel.: (212) 986-6000
                                                         -and-
                                                 Karl A. Racine
                                                 Attorney General
                                                 Kathleen Konopka
                                                 Deputy Attorney General
                                                 Public Advocacy Division
                                                 Office of the Attorney General
                                                 400 Sixth Street, N.W., 10th Floor
                                             3
19-23649-rdd   Doc 3776     Filed 09/15/21 Entered 09/15/21 18:47:05       Main Document
                                        Pg 4 of 4



                                              Washington, DC 20001
                                              Tel.: (202) 727-3400

Dated: New York, New York
       September 15, 2021

                                              Respectfully submitted,


                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE, Region 2

                                              By: /s/ Linda A. Riffkin
                                              Linda A. Riffkin
                                              Assistant United States Trustee

 RAMONA D. ELLIOTT                            WILLIAM K. HARRINGTON
 Deputy Director/General Counsel              United States Trustee for Region 2
 P. MATTHEW SUTKO                             LINDA A. RIFFKIN
 Associate General Counsel                    Assistant United States Trustee
 SUMI SAKATA                                  PAUL K. SCHWARTZBERG
 BETH LEVENE                                  BENJAMIN J. HIGGINS
 WENDY COX                                    ANDREW D. VELEZ-RIVERA
 Trial Attorneys                              Trial Attorneys
 Department of Justice                        Department of Justice
 Executive Office for                         Office of the United States Trustee
  United States Trustees                      U.S. Federal Office Building
 441 G Street, N.W., Suite 6150               201 Varick Street, Room 1006
 Washington, DC 20530                         New York, NY 10014
 Tel.: (202) 307-1399                         Tel: (212) 510-0500
 Fax: (202) 307-2397                          Fax: (212) 668-2255
                                              Email: Linda.Riffkin@usdoj.gov




                                          4
